DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
Response to Amendments
The Amendment filed 7/1/2022 has been entered. Claims 1, 12, and 20 were amended, claims 2 and 24 were cancelled, and claims 37-40 were new. Thus, claims 1, 3-23, and 25-40 are pending in the application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “a compartment” in claims 37 and 39 lacks antecedent basis in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-10, 14, 16-17, 19, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ceoldo et al. (US 2013/0218058 A1) in view of Muchisky et al. (US 4,098,266) and McLeod et al. (US 5,103,806).
Regarding claim 1, Ceoldo discloses a vibration device for positioning against a subject (apparatus for transmitting localized vibrations to a user) (abstract), comprising: 
a motor configured to be in vibrational contact with an area of the subject (Applicant's specification para. [0030] defines a motor as, "the term motor, may mean a motor which directly transmits vibrational energy to the subject, or it may be the combination of a motor driving a mechanism which in turn transmits vibrational energy to the subject"; Ceoldo discloses a handpiece 200 has a vibrating motor 5 driving a mechanism including an applicator 227 which in turn transmits vibrations to muscle of a user) (Figs. 1-3; paras. [0048-0050]); 
one or more motor sensors in communication and proximity with the motor for receiving feedback relating to one or more parameters of the motor (sensor or encoder 218 for detecting data related to angular position/rotation speed/rotation frequency of the shaft 201 of the motor 5) (Figs. 1-3; para. [0055]); 
a controller in communication with the motor, wherein the controller is configured to receive the feedback through the one or more motor sensors relating to motor movement or motor frequency and determine an amount of vibrational energy to be applied to the area of the subject (processing device of control panel 209 processes the received data to determine and adjust vibration frequency of the motor) (para. [0055]), 
and wherein the controller is further configured to adjust one or more parameters of the motor in response to the feedback until the feedback is adjusted to be within a predetermined range for treatment (processing device of control panel 209 adjusts the detected motor 5 vibration frequency to equal the vibration frequency set on the control panel 209) (para. [0055]).
Ceoldo does not disclose a spacer in communication with the motor and configured for directing vibrations into the area of the subject, wherein the spacer is maintained relative to the motor and is configured to dampen the vibrations. 
However, Muchisky teaches a massage unit to produce percussive directional stroking (Muchisky; abstract) including a spacer in communication with the motor and configured for directing vibrations into the area of the subject, wherein the spacer is maintained relative to the motor and is configured to dampen the vibrations (foam rubber massage pad 217 on a cap 216 as an applicator surface; motor drives eccentric weight to transmit percussive stroking force to the applicator which transmits the force to a user; foam pad 217 is maintained relative to the cap 216, which is a part of the mechanism driven by a motor and thereby is a part of the motor as defined by the Applicant’s specification para. [0030]; foam pads minimize transmission of vibrations to a user’s or therapist’s hand) (Muchisky; Fig. 6; abstract; col. 7, lines 12-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ceoldo device’s applicator 227 to include a spacer in communication with the motor and configured for directing vibrations into the area of the subject, wherein the spacer is maintained relative to the motor and is configured to dampen the vibrations, as taught by Muchisky, for the purpose of minimizing the transmission of vibrations to a user’s hand and to help ensure user comfort (Muchisky; abstract).
Ceoldo is silent on the amount of vibrational energy to be applied to the area of the subject which is sufficient for transferring the vibrational energy to bone within a body of the subject.
However, McLeod teaches applying mechanical load to bone tissue using an external vibration apparatus (McLeod; abstract; col. 2, lines 3-21) wherein the amount of vibrational energy to be applied to the area of the subject which is sufficient for transferring the vibrational energy to bone within a body of the subject (vibration applied to a subject through impacted muscle cells is transmitted to bone tissue) (McLeod; abstract; col. 2, lines 3-21, 32-44). Moreover, the vibration frequency applied using the Ceoldo device for muscle treatment (motor 5 preferably generates 20-55 Hz) (Ceoldo; abstract; para. [0049]) falls within the vibration frequency range taught by McLeod for bone treatment (frequency of 10-100 Hz, preferably about 10-50 Hz) (McLeod col. 2, lines 59-62), thus the vibrations used in Ceoldo can be used vibrate bone as well as muscles for treating both simultaneously. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ceoldo amount of vibrational energy to be applied to the area of the subject to be sufficient for transferring the vibrational energy to bone within a body of the subject, as taught by McLeod, for the purpose of providing a mechanical load to bone for preventing osteopenia, promoting bone tissue growth, ingrowth, and healing of bone tissue (McLeod; abstract).
Regarding claims 3-4, the modified Ceoldo device teaches further comprising a support for maintaining the motor in vibrational contact with the area of the subject, wherein the support comprises a band configured to be secured to the subject (belt 231 fastened around a body segment to enable transmission of vibrations to a muscle) (Ceoldo; Fig. 3; para. [0050]).
Regarding claim 5, the modified Ceoldo device teaches wherein the motor is configured to transmit vibrations at a frequency of 1-100 Hz (motor 5 preferably generates 20-55 Hz) (Ceoldo; para. [0049]).
Regarding claim 6, the modified Ceoldo device teaches wherein the motor is configured to transmit vibrations at a frequency of 25-35 Hz (motor 5 preferably generates 20-55 Hz) (Ceoldo; para. [0049]).
Regarding claim 9, the modified Ceoldo device teaches wherein an additional sensor comprises a pressure sensor for determining a pressure of the vibrational contact upon the area of the subject (pressure sensor for determining pressure exerted by the applicator to the body of a user) (Ceoldo; Figs. 1-3; para. [0016]).
Regarding claim 10, the modified Ceoldo device teaches wherein an additional sensor comprises an accelerometer for determining the vibrational energy applied to the area of the subject (triaxial accelerometer to detect amplitude, acceleration, and velocity movements of the handpiece) (Ceoldo; para. [0024]).
Regarding claim 14, the modified Ceoldo device teaches wherein the predetermined range is dynamically adjustable based on the feedback received from an additional sensor (accelerometer is used to detect handpiece 200 movement, and this data is used to automatically modify the frequency at which the vibrating motor operates) (Ceoldo; Figs. 1-3; paras. [0066-0067]).
Regarding claim 16, the modified Ceoldo device teaches wherein the device is configured to be worn by the subject against the area (device is fastened around a body segment) (Ceoldo; para. [0050]).
Regarding claim 17, the modified Ceoldo device teaches the device is configured to be positioned against a hip or spine of the subject (device is fastened around a body segment such as a limb or the chest) (Ceoldo; para. [0050])
Regarding claim 19, the modified Ceoldo device teaches wherein the controller is configured to receive the feedback from the one or more sensors intermittently or continuously (sensors sense the signal for the vibrational amplitude and corresponding frequency for each repetition of data acquisition) (Ceoldo; para. [0074], para. [0076]).
Regarding claim 37, the modified Ceoldo device teaches wherein the spacer is positioned within a compartment adjacent to the motor (The Free Dictionary defines “compartment” in a number of ways including “any separate part or section” and “one of the parts or spaces into which an area is subdivided”. Thus, as the Muchisky foam rubber massage pad 217 would be in a separate section or space from the Ceoldo handpiece 200 (i.e. the Muchisky foam pad 217 is not enclosed by the Ceoldo handpiece 200, but rather in the space adjacent to the Ceoldo applicator 227), it would be in a separate compartment) (Ceoldo, Figs. 1-3; Muchisky, Fig. 6, abstract, col. 7 lines 12-22).
Regarding claim 38, the modified Ceoldo device teaches wherein the spacer is comprised of foam (foam rubber massage pad 217) (Muchisky; Fig. 6; abstract; col. 7, lines 12-22).
Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ceoldo in view of Muchisky and McLeod as applied to claim 1 above, and further in view of Talish (US 2006/0047230 A1).
Regarding claim 7, the modified Ceoldo device teaches the invention as previously claimed, but does not teach wherein the motor is configured to transmit vibrations having an amplitude of 0.01 g to 10 g.
However, Talish teaches an apparatus and method for using vibrations to treat internal organs (Talish; abstract) wherein the motor is configured to transmit vibrations having an amplitude of 0.01 g to 10 g (vibration amplitude between 0.04-0.4 g) (Talish; para. [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ceoldo motor such that it is configured to transmit vibrations having an amplitude of 0.01 g to 10 g, as taught by Talish, for the purpose of providing a suitable vibrational amplitude for a treatment of an internal organ (Talish; paras. [0026-0027]), thereby enabling the modified Ceoldo device to provide an enhanced vibrational treatment.
Regarding claim 8, the modified Ceoldo device teaches wherein the motor is configured to transmit vibrations having an amplitude of 0.01 g to 4.0 g (vibration amplitude between 0.04-0.4 g) (Talish; para. [0027]).
Regarding claim 15, the modified Ceoldo device does not teach wherein the predetermined range is preset based on one or more parameters of the subject selected from the group consisting of weight, height, age, sex, area to be treated, and time of treatment.
However, Talish further teaches the predetermined range is preset based on one or more parameters of the subject selected from the group consisting of weight, age, sex, and area to be treated (predetermined frequency depends on which organ requires treatment, weight, age, sex, etc.) (Talish; para. [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ceoldo device such that the predetermined range is preset based on one or more parameters of the subject selected from the group consisting of weight, age, sex, and area to be treated, as taught by Talish, for the purpose of providing a tailored vibrational treatment to suit an individual patient’s needs.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ceoldo in view of Muchisky and McLeod as applied to claim 1 above, and further in view of Akisada et al. (US 6,183,426 B1).
Regarding claim 11, the modified Ceoldo device teaches the invention as previously claimed, but does not teach wherein an additional sensor is selected from the group consisting of contact sensors, strain gauges, and gyroscopes.
However, Akisada teaches a vibration applying apparatus (Akisada; abstract) including a contact sensor (load detecting circuit to determine if the device is contacting the skin) (Akisada; col. 5, lines 6-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ceoldo device to include an additional contact sensor, as taught by Akisada, for the purpose of providing a mechanism for determining if a vibration applying device is in contact with a user, thereby allowing the vibration applying device to restrict the producing of vibrations if it is not in contact with skin (Akisada; col. 5, lines 6-16), and thus conserving energy by not producing treatment vibrations when the device is not in contact with a user.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ceoldo in view of Muchisky and McLeod as applied to claim 1 above, and further in view of Vincent (US 2018/0247036 A1)  and John et al. (US 2016/0213548 A1).
Regarding claims 12-13, the modified Ceoldo device teaches the invention as previously claimed, but does not teach wherein the controller is further configured to provide a signal to adjust the support in response to the feedback, and a second motor or actuator which is actuated via a thermal, mechanical, or electrical mechanism.
However, Ceoldo does teach the feedback can be from an accelerometer (handpiece 200, plate 223, and/or applicator 227 movement can be detected with a vibration sensor such as an accelerometer) (Ceoldo; para. [0066]) and that the apparatus can use a sensor to determine if the device is in contact with a user (pressure sensor is used to determine applicator 227 contact with a user) (Ceoldo; para. [0016]; para. [0057]). Moreover, Vincent teaches a method for determining when a device is attached to a user having a vibration motor (Vincent; abstract) wherein the controller is further configured to provide a signal to determine if the device is attached to a user (processor 10 uses an accelerometer to measure vibrations from the vibration motor to determine if the device is in contact with a user, this determination being signaled to the other circuitry) (Vincent; Figs. 4, 7-8; abstract; para. [0007]; para. [0049]; para. [0062]). Furthermore, John teaches an assist garment with a vibrator or actuator capable of generating vibrations (John; abstract; para. [0234]) including wherein the controller is further configured to provide a signal to adjust the support in response to the feedback (controller signals fitting actuators to tighten the garment when wrinkles (i.e. points of no contact with the user) are detected by the one or more sensors, and/or the controller provides notification that the assist garment is not in contact with the user’s body; actuators can create vibration) (John; paras. [0118-0120]; para. [0217]), and a second actuator which is actuated via an electrical mechanism (fitting actuators tighten the garment; fitting actuators are electric as voltage is applied to them) (John; paras. [0118-0120]; para. [0217]; para. [0329]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ceoldo device such that the feedback includes acceleration information of the vibrating motor to determine if the device is in contact with a user, as taught by Ceoldo and Vincent, for the purpose of providing the device with an alternative means of determining whether the vibration device is in contact with a user, which can additionally differentiate between contact between a user and contact with another surface such as a table (Vincent; para. [0062]), thereby helping to ensure vibration is provided only to a user. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Ceoldo device such that the controller is further configured to provide a signal to adjust the support in response to the feedback, and a second motor or actuator which is actuated via a thermal, mechanical, or electrical mechanism, as taught by John, for the purpose of ensuring a garment, such as the Ceoldo band 231, more properly fits a user (John; para. [0078]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ceoldo in view of Muchisky and McLeod as applied to claim 1 above, and further in view of John.
Regarding claim 18, the modified Ceoldo device teaches the invention as previously claimed, but does not disclose further comprising an indicator which is configured to alert the subject to adjust the device against the area.
However, John teaches an assist garment with a vibrator or actuator capable of generating vibrations (John; abstract; para. [0234]) including an indicator which is configured to alert the subject to adjust the device against the area (notifier notifies user that garment is not in contact with the body, and urges the user to adjust the garment) (John; paras. [0118-0119]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ceoldo device to include an indicator to alert the subject to adjust the fit of the device against the area, as taught by John, for the purpose of providing a suitable alert means to notify a user that the garment is not in contact with their body and thus allows the user a chance to correct the fit on their own (John; paras. [0118-0119]).
Claims 20-21, 25-26, 29-34, 36, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ceoldo in view of Muchisky, Vincent, John, and McLeod.
Regarding claim 20, Ceoldo discloses a method of positioning a vibration device against a subject (apparatus for transmitting localized vibrations to a user) (abstract), comprising: 
securing a motor to be in vibrational contact with an area of the subject (Applicant's specification para. [0030] defines a motor as, "the term motor, may mean a motor which directly transmits vibrational energy to the subject, or it may be the combination of a motor driving a mechanism which in turn transmits vibrational energy to the subject"; Ceoldo discloses a handpiece 200 has a vibrating motor 5 driving a mechanism including an applicator 227 which in turn transmits vibrations to muscle of a user;  handpiece 200 uses the vibrating motor 5 and applicator 227 to transmit vibrations to muscle of a user; motor 5 is secured to the user with a band 231) (Figs. 1-3; paras. [0048-0050]); 
actuating the motor to transmit vibrational energy to the area (motor 5 generates vibrations for transmission to muscle of a user with eccentric masses 204) (Figs. 1-3; paras. [0049-0050]); 4 of 15Application No.: 16/150,031Attorney Docket No.: THNVNZ04000 
sensing feedback via one or more motor sensors in communication and proximity with the motor, wherein the one or more motor sensors are configured for sensing one or more parameters of the motor relating to motor movement or motor frequency (sensor or encoder 218 for detecting data related to angular position/rotation speed/rotation frequency of the shaft 201 of the motor 5; handpiece 200, plate 223, and/or applicator 227 movement can be detected with a vibration sensor such as an accelerometer) (Figs. 1-3; para. [0055]; para. [0066]); 
determining an amount of the vibrational energy which is sufficient for transferring the vibrational energy within a body of the subject (processing device of control panel 209 processes the received data to determine and adjust vibration frequency of the motor to be transmitted inside a user’s body to treat tissues such as muscles) (abstract; para. [0055]);
and adjusting one or more parameters of the motor until the feedback is adjusted to be within a predetermined range for treatment (processing device of control panel 209 adjusts the detected motor 5 vibration frequency to equal the vibration frequency set on the control panel 209) (para. [0055]).
Ceoldo does not disclose a spacer in communication with the motor and configured for directing vibrations into the area is maintained relative to the motor and is configured to dampen the vibrations. 
However, Muchisky teaches a massage unit to produce percussive directional stroking (Muchisky; abstract) including a spacer in communication with the motor and configured for directing vibrations into the area is maintained relative to the motor and is configured to dampen the vibrations (foam rubber massage pad 217 on a cap 216 as an applicator surface; motor drives eccentric weight to transmit percussive stroking force to the applicator which transmits the force to a user; foam pad 217 is maintained relative to the cap 216, which is a part of the mechanism driven by a motor and thereby is a part of the motor as defined by the Applicant’s specification para. [0030]; foam pads minimize transmission of vibrations to a user’s or therapist’s hand) (Muchisky; Fig. 6; abstract; col. 7, lines 12-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ceoldo method’s applicator 227 to include a spacer in communication with the motor and configured for directing vibrations into the area is maintained relative to the motor and is configured to dampen the vibrations, as taught by Muchisky, for the purpose of minimizing the transmission of vibrations to a user’s hand and to help ensure user comfort (Muchisky; abstract).
Ceoldo does not disclose adjusting a fit of the motor relative to the area based on the feedback.
However, Ceoldo does teach the feedback can be from an accelerometer (handpiece 200, plate 223, and/or applicator 227 movement can be detected with a vibration sensor such as an accelerometer) (Ceoldo; para. [0066]) and that the apparatus can use a sensor to determine if the device is in contact with a user (pressure sensor is used to determine applicator 227 contact with a user) (Ceoldo; para. [0016]; para. [0057]). Moreover, Vincent teaches a method for determining when a device is attached to a user having a vibration motor (Vincent; abstract) wherein the controller is further configured to provide a signal to determine if the device is attached to a user (processor 10 uses an accelerometer to measure vibrations from the vibration motor to determine if the device is in contact with a user, this determination being signaled to the other circuitry) (Vincent; Figs. 4, 7-8; abstract; para. [0007]; para. [0049]; para. [0062]). Furthermore, John teaches an assist garment with a vibrator or actuator capable of generating vibrations (John; abstract; para. [0234]) including adjusting a fit of the motor relative to the area based on the feedback (controller signals fitting actuators to tighten the garment when wrinkles (i.e. points of no contact with the user) are detected by the one or more sensors, and/or the controller provides notification that the assist garment is not in contact with the user’s body; actuators can create vibration) (John; paras. [0118-0120]; para. [0217]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ceoldo method such that the feedback includes acceleration information of the vibrating motor to determine if the device is in contact with a user, as taught by Ceoldo and Vincent, for the purpose of providing the device with an alternative means of determining whether the vibration device is in contact with a user, which can additionally differentiate between contact between a user and contact with another surface such as a table (Vincent; para. [0062]), thereby helping to ensure vibration is provided only to a user. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Ceoldo method to include adjusting a fit of the motor relative to the area based on the feedback, as taught by John, for the purpose of ensuring a garment, such as the Ceoldo band 231, more properly fits a user (John; para. [0078]).
Ceoldo does not disclose the amount of the vibrational energy which is sufficient for transferring the vibrational energy to bone within a body of the subject.
However, McLeod teaches applying mechanical load to bone tissue using an external vibration apparatus (McLeod; abstract; col. 2, lines 3-21) wherein the amount of vibrational energy to be applied to the area of the subject which is sufficient for transferring the vibrational energy to bone within a body of the subject (vibration applied to a subject through impacted muscle cells is transmitted to bone tissue) (McLeod; abstract; col. 2, lines 3-21, 32-44). Moreover, the vibration frequency applied using the Ceoldo device for muscle treatment (motor 5 preferably generates 20-55 Hz) (Ceoldo; abstract; para. [0049]) falls within the vibration frequency range taught by McLeod for bone treatment (frequency of 10-100 Hz, preferably about 10-50 Hz) (McLeod col. 2, lines 59-62), thus the vibrations used in Ceoldo can be used vibrate bone as well as muscles for treating both simultaneously. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ceoldo amount of vibrational energy to be applied to the area of the subject to be sufficient for transferring the vibrational energy to bone within a body of the subject, as taught by McLeod, for the purpose of providing a mechanical load to bone for preventing osteopenia, promoting bone tissue growth, ingrowth, and healing of bone tissue (McLeod; abstract).
Regarding claim 21, the modified Ceoldo method teaches wherein securing the motor comprises positioning the motor against the area via a band secured to the subject (belt 231 fastened around a body segment to enable transmission of vibrations to a muscle) (Ceoldo; Fig. 3; para. [0050]).
Regarding claim 25, the modified Ceoldo method teaches wherein actuating the motor comprises transmitting vibrations at a frequency of 1-100 Hz (motor 5 preferably generates 20-55 Hz) (Ceoldo; para. [0049]).
Regarding claim 26, the modified Ceoldo method teaches wherein actuating the motor comprises transmitting vibrations at a frequency of 25-35 Hz (motor 5 preferably generates 20-55 Hz) (Ceoldo; para. [0049]).
Regarding claim 29, the modified Ceoldo method teaches wherein sensing feedback comprises sensing a pressure of the vibrational contact via one or more pressure sensors upon the area of the subject (pressure sensor for determining pressure exerted by the applicator to the body of a user) (Ceoldo; Figs. 1-3; para. [0016]).
Regarding claim 30, the modified Ceoldo method teaches wherein sensing feedback comprises sensing the vibrational energy via one or more accelerometers upon the area of the subject (triaxial accelerometer to detect amplitude, acceleration, and velocity movements of the handpiece) (Ceoldo; para. [0024]).
Regarding claim 31, the modified Ceoldo method teaches wherein sensing feedback comprises receiving the feedback from the one or more sensors intermittently or continuously  (sensors sense the signal for the vibrational amplitude and corresponding frequency for each repetition of data acquisition) (Ceoldo; para. [0074], para. [0076]).
Regarding claim 32, the modified Ceoldo method teaches wherein adjusting one or more parameters comprises automatically adjusting via a controller in communication with the motor an amount of vibrational energy transmitted to the area of the subject in response to the feedback (processing device of control panel 209 adjusts the detected motor 5 vibration frequency to equal the vibration frequency set on the control panel 209) (Ceoldo; para. [0055]).
Regarding claim 33, the modified Ceoldo method teaches the invention as previously claimed, but does not teach actuating a second motor or actuator which is actuated via a thermal, mechanical, or electrical mechanism.
However, John further teaches including actuating a second motor or actuator which is actuated via an electrical mechanism (fitting actuators tighten the garment when wrinkles are detected by the one or more sensors; actuators can create vibration, and more vibration would be applied to a user when the garment is not loose and wrinkled; fitting actuators are electric as voltage is applied to them) (John; paras. [0118-0120]; para. [0217]); para. [0329]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ceoldo method to include actuating a second motor or actuator which is actuated via an electrical mechanism, as taught by John, for the purpose of ensuring a garment, such as the Ceoldo band 231, can be automatically adjusted to more properly fit a user (John; para. [0078]).
Regarding claim 34, the modified Ceoldo method teaches wherein adjusting an amount of vibrational energy comprises adjusting the fit of the motor against the area of the subject (once the modified Ceoldo belt 231 is tightened, more of the vibrations from the motor would be able to be transmitted to the user’s body as more of the body would be in contact with the vibration applicator 227) based upon a periodic check of the fit (it can be determined periodically whether the device is attached to the user) (Vincent; para. [0068]).
Regarding claim 36, the modified Ceoldo method teaches further comprising alerting the subject via an alarm to adjust the fit of the device against the area (notifier notifies a user to adjust the garment for a more proper fit) (John; paras. [0118-0119]).
Regarding claim 39, the modified Ceoldo device teaches wherein the spacer is positioned within a compartment adjacent to the motor (The Free Dictionary defines “compartment” in a number of ways including “any separate part or section” and “one of the parts or spaces into which an area is subdivided”. Thus, as the Muchisky foam rubber massage pad 217 would be in a separate section or space from the Ceoldo handpiece 200 (i.e. the Muchisky foam pad 217 is not enclosed by the Ceoldo handpiece 200, but rather in the space adjacent to the Ceoldo applicator 227), it would be in a separate compartment) (Ceoldo, Figs. 1-3; Muchisky, Fig. 6, abstract, col. 7 lines 12-22).
Regarding claim 40, the modified Ceoldo device teaches wherein the spacer is comprised of foam  (foam rubber massage pad 217) (Muchisky; Fig. 6; abstract; col. 7, lines 12-22).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ceoldo in view of Muchisky, Vincent, John, and McLeod as applied to claim 20 above, and further in view of Avni (US 2009/0112134 A1).
Regarding claim 22, the modified Ceoldo method teaches the invention as previously claimed, but is silent on wherein securing the motor comprises positioning the motor against a hip or spine of the subject.
However, Ceoldo does teach securing the motor comprises positioning the motor against a limb or chest of the user (Ceoldo; para. [0050]). Moreover, Avni teaches a device and method for introducing vibrations to a joint (Avni; abstract) including positioning the motor against a hip or spine of the subject (device can be designed for joints such as the hip and spine) (Avni; para. [0129]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ceoldo method to include positioning the motor against a hip or spine of the subject, as taught by Avni, for the purpose of introducing vibrations for healing to the hip or spine joints specifically (Avni; abstract; para. [0129]).
Regarding claim 23, the modified Ceoldo method teaches wherein securing the motor comprises positioning the motor against a lower limb of the subject (device can be designed for joints such as the hip) (Avni; para. [0129]).
Claims 27-28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ceoldo in view of Muchisky, Vincent, John, and McLeod as applied to claim 20 above, and further in view of Talish.
Regarding claim 27, the modified Ceoldo method teaches the invention as previously claimed, but does not teach wherein actuating the motor comprises transmitting vibrations having an amplitude of 0.01 g to 10 g.
However, Talish teaches an apparatus and method for using vibrations to treat internal organs (Talish; abstract) wherein actuating the motor comprises transmitting vibrations having an amplitude of 0.01 g to 10 g (vibration amplitude between 0.04-0.4 g) (Talish; para. [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ceoldo method to include actuating the motor comprises transmitting vibrations having an amplitude of 0.01 g to 10 g, as taught by Talish, for the purpose of providing a suitable vibrational amplitude for a treatment of an internal organ (Talish; paras. [0026-0027]), thereby enabling the modified Ceoldo device to provide an enhanced vibrational treatment.
Regarding claim 28, the modified Ceoldo method teaches wherein actuating the motor comprises transmitting vibrational energy having an amplitude of 0.01 g to 4.0 g (vibration amplitude between 0.04-0.4 g) (Talish; para. [0027]).
Regarding claim 35, the modified Ceoldo method teaches the invention as previously claimed, but does not teach wherein the predetermined range is preset based on one or more parameters of the subject selected from the group consisting of weight, height, age, sex, area to be treated, and time of treatment.
However, Talish further teaches wherein the predetermined range is preset based on one or more parameters of the subject selected from the group consisting of weight, height, age, sex, area to be treated, and time of treatment (predetermined frequency depends on which organ requires treatment, weight, age, sex, etc.) (Talish; para. [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ceoldo method to include wherein the predetermined range is preset based on one or more parameters of the subject selected from the group consisting of weight, height, age, sex, area to be treated, and time of treatment, as taught by Talish, for the purpose of providing a tailored vibrational treatment to suit an individual patient’s needs.
Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. 
On pages 10-11 of the Applicant’s remarks, the Applicant argues that the drawings and claims have been amended to overcome the drawing objections, 35 U.S.C. 112(f) interpretation, 35 U.S.C. 112(a) rejections, and 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees, and has thus withdrawn those objections and rejections.
Applicant’s arguments on page 12 in the first paragraph of the Applicant’s remarks with respect to the independent claims, specifically with regards to the newly added limitation of the spacer damping vibrations, have been considered but are moot
On pages 12 is the first paragraph of the Applicant’s remarks, the Applicant argues that the Ceoldo reference plate 223 is designed to be moved or rotated, and thus the position is not maintained relative to the motor, and thus Ceoldo cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a position of the spacer being maintained relative to the motor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Secondly, according to the Applicant's specification para. [0030], a motor is defined as follows: "the term motor, may mean a motor which directly transmits vibrational energy to the subject, or it may be the combination of a motor driving a mechanism which in turn transmits vibrational energy to the subject". This means that the claimed motor can be taught by the whole Ceoldo handpiece 200, which includes a vibrating motor 5 driving a mechanism including an applicator 227 which in turn transmits vibrations to muscle of a user (see Ceoldo; Figs. 1-3; paras. [0048-0050]). The spacer as taught by Muchisky would be placed directly on the Ceoldo applicator 227, and so the Muchisky spacer position would be maintained relative to the Ceoldo applicator 227, which as previously explained is part of the claimed motor. Thus, the combination of Ceoldo and the new Muchisky reference can be used to teach the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785